COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-256-CV
 
 
RAMON COSTILLA                                                              APPELLANT
 
                                                   V.
 
UNIFUND CCR PARTNERS                                                        APPELLEE
 
                                               ----------
 
          FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
 
                                              ------------
Appellant
filed a timely notice of appeal from the trial court=s June
29, 2009 AJudgment.@  The trial court subsequently granted
appellant=s motion for new trial on
October 8, 2009, while it still had plenary jurisdiction over the case.  See Tex. R. Civ. P. 329b(e).




On
October 19, 2009, we informed the parties that it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before October 29, 2009, any
party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Neither party
filed a response.
Accordingly,
on this court=s own motion, we dismiss the
appeal as moot.  See Tex. R. App.
P. 42.3(a), 43.2(f). 
PER
CURIAM
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
DELIVERED:  November 25, 2009




[1]See Tex. R.
App. P. 47.4.